EXHIBIT 10.3
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Release (“Agreement”) is between
Wireless Ronin Technologies, Inc. (the “Company” or “WRT”) and Jeffrey C. Mack
(referred to in this Agreement as “I” or “me.”)

1.   Recital. The Company and I entered into an Executive Employment Agreement
effective April 1, 2006, hereafter referred to as the “Employment Agreement.”
Capitalized terms used in this Agreement but not herein defined are defined in
the Employment Agreement.

2.   Resignation. I have voluntarily resigned from my employment and from all
offices and other positions I may have had with the Company effective
September 23, 2008, (the “Resignation Date”). This Agreement sets forth certain
agreements between the Company and me with respect to my separation from the
Company.

3.   The Company’s Payment and Benefits. Notwithstanding my resignation, and
subject to the conditions described in Section 3.4, the Company will provide to
me the following pay and benefits:

  3.1   Severance Pay. Severance payments totaling $260,000 less applicable
deductions for taxes and other deductions as appropriate (the “Severance
Payments”). The Company will pay such Severance Payments to me by making roughly
equal installment payments to me in accordance with the Company’s ordinary
payroll practices, over a period of 12 months. Such payments will commence on
the first regular Company payroll date that falls at least 18 days after the
date of my signature.     3.2   Group Health Benefits. If I am eligible for and
elect to continue my group health insurance coverage, then for a period of
12 months after the Resignation Date, the Company will pay the premiums for such
group health insurance coverage. After such 12 month period, I will be fully
responsible for all such premiums.     3.3   Warrants and Options. To the extent
that I currently have warrants for the purchase of 35,354 shares of Company
stock that are fully vested (from issuances dated 7/12/2004), I will be given
180 days from my Resignation Date to exercise such warrants. I further
understand that the Company agrees to accelerate the vesting of 30,000 incentive
stock options granted to me on 12/27/2007 at $2.80/share and 90,000 of
non-qualified options granted to me on 12/27/2007 at $2.80/share and that I will
have 180 days from my Resignation Date to exercise such options; provided
however, that I will not be permitted to exercise any of such 120,000 options
until after the expiration of the revocation or rescission period described in
Section 6.2 (without my having revoked or rescinded). Any attempt to exercise
such options contrary to this provision will be null and void.     3.4   Taxes
and Deductions. All payments are subject to standard tax and other deductions as
appropriate. In addition, I will be fully responsible for all taxes, interest
and penalties arising out of any payments and benefits made to me under this
Agreement and will fully indemnify the Company and hold it harmless with respect
to the same.     3.5   Conditions. All payments and benefits to be made under
this Section are conditioned on the Company’s receipt of my written resignation
on September 23, 2008, effective immediately, and are subject to the following
additional conditions:

  •   I must sign this Agreement within 21 days of receiving it and not revoke
or rescind my signature all as described in Section 6.2.     •   I must not
breach any of my promises or representations under this Agreement or under any
continuing obligations under my Employment Agreement as referenced in
Section 5.2.     •   I must comply with all applicable securities laws,
including specifically the Securities Act of 1933 and the Securities and
Exchange Act of 1934, and including any blackout or other trading restrictions
imposed pursuant to such laws.

3.6   Adequate Consideration. I agree that these are payments and benefits to
which I am not otherwise entitled and provide adequate consideration to me under
this Agreement.

 



--------------------------------------------------------------------------------



 



4.   My Release.       In exchange for the consideration provided to me in this
Agreement, including the Company’s payment of severance payments and benefits to
me despite my resignation, and the Company’s willingness to allow me to resign,
on my own behalf and on behalf of anyone claiming any rights through me, I fully
and finally release, waive, and give up all My Claims (as defined below) against
the Company and all Related Parties (as defined below).

“Related Parties” means any parent, subsidiary, predecessor, successor,
affiliate or other organization or entity related to the Company, and all of
their past or present officers, directors, shareholders, employees, committees,
insurers, indemnitors, pension or welfare, and other benefit plans, successors,
assigns, committees, administrators, and all persons acting on behalf of, or on
instruction from the Company or any other related organization or entity.
“My Claims” as used in this Agreement means, all claims, actions, causes of
action, demands, and rights I have or may have against the Company or any
Related Parties, arising out of any acts, facts, or events which occurred in
whole or in part before I signed this Agreement whether or not I now know about
or suspect them and whether past or present. “My Claims” includes but is not
limited to, all such claims for damages, compensation, expenses (including
attorneys’ fees) and any other form of relief, regardless of the law or legal
theory on which such claim is based and includes but is not limited to all
claims under the federal Age Discrimination in Employment Act (“ADEA”), the
Older Worker’s Benefit Protection Act, Title VII of the Civil Rights Act, the
Civil Rights Act of 1991, the American with Disabilities Act, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the Minnesota
Human Rights Act, as each may have been amended, and all claims of any nature
under any other federal, state, or local statute, ordinance or other law or
legal theory, including any based on wrongful discharge, breach of any contract,
promissory estoppel, emotional distress, defamation, negligence, invasion of
privacy, or any other theory, and including all claims related to my employment
or separation from employment with the Company.

    I understand that I am giving up all of My Claims as described above. I will
not bring any lawsuits against the Company or any Related Party relating to any
of My Claims.       This release does not bar those few claims that cannot
legally be waived under applicable law, including my right to challenge whether
this Agreement constitutes a knowing and voluntary waiver of my claims within
the meaning of the Older Workers’ Benefit Protection Act. This release also does
not bar me from filing a claim with the EEOC (Equal Employment Opportunity
Commission) or participating in an EEOC proceeding, but if any EEOC claims (or
any other claims) are pursued on my behalf, I understand that this Agreement
will act as a bar to any individual damages or other relief for me. To the
fullest extent allowed by applicable law, it is my intent to waive all of My
Claims and rights and to have this be interpreted as a full and general release.
      This Agreement does not affect my rights, if any, under the Company’s
directors and officers liability insurance policy. This release does not affect
the Company’s obligations to indemnify me to the fullest extent allowed under
Minnesota law and pursuant to Minnesota Statutes Section 302A.521 for claims,
actions or damages made, brought or assessed against me based upon my employment
by the Company. This Agreement also does not affect my rights to indemnification
and defense as more fully set forth in the Company’s bylaws.   5.   Additional
Agreements and Understandings.

  5.1   Final Payments. I acknowledge and agree that, upon my receipt of the
benefits described below I will have been paid all wages, salary, other
compensation, and benefits due me as an employee of the Company through my
Resignation Date. I understand that the benefits described below will be
provided to me whether or not I sign this Agreement.

 



--------------------------------------------------------------------------------



 



  •   Base Salary (subject to applicable withholding) payable through the
Resignation Date as described above.     •   Accrued but unused paid time off
(“PTO”) as of the Resignation Date.     •   Reimbursement of any reasonable
business expenses incurred by me in carrying out my duties, properly documented
and submitted to the Company but unpaid as of the Resignation Date.     •  
Eligibility to continue coverage in Company’s group life insurance plans at my
expense in accordance with COBRA continuation rules and policies.

      The Company acknowledges its obligation to pay the amounts stated in this
Section within 30 days following the Resignation Date subject to my compliance
with terms of this Agreement. I understand that any interest in any 401K, stock
purchase plan or other similar employee benefit plan, or in any option
agreements that I may have as a former employee of the Company will be governed
by the terms the relevant plan(s) and/or agreement.     5.2   Continuing
Obligations. I acknowledge and agree that I remain bound by the provisions of
Sections 6.05, and 6.06, and Articles 8, 9 and 10 of the Employment Agreement
and that I am obligated under all such provisions in accordance with their
terms.     5.3   Sufficient Consideration. I agree that the payments and
benefits described in this Agreement are full and sufficient consideration for
my promises in this Agreement, including but not limited to my Release.     5.4
  Cooperation. I agree to be reasonably available for consultation with and
assistance to the Company with respect to matters and issues within my former
job responsibilities for a period of 60 days after my termination. I acknowledge
and agree that such cooperation with the Company is necessary for a proper and
orderly transition and that the consideration set forth herein fully compensates
me for this reasonable cooperation.     5.5   Return of Property. I will, on
request, and, in any event, no later than one business day after my Resignation
Date, collect and return all property of the Company in my possession or control
to the Company. Property of the Company includes but is not limited to all
equipment, communication devices (e.g. cell phones, laptops, pagers, etc), all
information stored in any tangible form, including electronic (e.g. on disks,
hard drives audio or visual tapes, etc.) and paper forms, and all other property
of any nature. To the extent that I have any information of the Company stored
on any personal or other non-Company equipment or devices, on or before the
Resignation Date, I will deliver such information to the Company and remove it
from all such personal equipment in a manner and form agreed upon by the
Company.     5.6   Severability/Modification. If any one or more of the
provisions of this Agreement are determined to be invalid, that provision will
be severed and shall not affect the validity of any other provisions of this
Agreement. This Agreement can only be modified by a subsequent written
agreement.     5.7   Binding Effect. This Agreement shall be binding upon each
of the parties and each parties’ heirs, successors, administrators, executors,
legal representatives, agents and assigns. I understand, however, that this
Agreement is personal to me and may not be assigned by me.     5.8   Complete
Agreement. This Agreement is intended to state the complete Agreement among the
parties. With the exception of the provisions that I acknowledge to be
continuing obligations under Section 5.2 of this Agreement, and the warrant
and/option agreements referenced in Section 3 above, any prior agreements,
including any provisions regarding the payment of severance to me under my
Employment Agreement, are terminated and/or superseded by this Agreement.

 



--------------------------------------------------------------------------------



 



6.   Rights to Consider and Revoke; Knowing and Voluntary Waiver.

  6.1   I understand that by way of this paragraph, the Company is specifically
advising me to consult an attorney prior to signing this Agreement.     6.2  
Consideration/Revocation. I understand that I have twenty one (21) days after I
receive this Agreement to consider this Agreement. I understand that changes in
this Agreement will not restart the 21-day period whether or not those changes
are material. Any execution by me prior to the end of the 21-day period will
mean that I decided I did not need the whole period to consider the Agreement.
If I sign this Agreement, I understand that I am then entitled to revoke my
signature within fifteen (15) days after I sign it. To be effective, the
rescission or revocation must be in writing and (a) properly addressed to Scott
Ross at Wireless Ronin Technologies, Inc, Baker Technology Plaza, 5929 Baker
Road, Suite 475, Minnetonka, MN 55345 and mailed Certified Mail, Return Receipt
Requested, with a postmark within the 15-day period, or (b) hand delivered to
Scott Ross at the same address within the 15-day period. This revocation period
includes, and is not in addition to, the seven (7) day revocation period under
the Age Discrimination in Employment Act. I understand that if I revoke this
Agreement, all of the Company’s obligations under this Agreement will
immediately cease, and will be of no force and effect.

          I have read this Agreement carefully and understand all of its terms.
By signing this Agreement, I understand that I am specifically waiving any
rights or claims under the Age Discrimination in Employment Act. I am entering
into this Agreement knowingly and voluntarily after considering all of its
terms. I have had the opportunity to discuss this Agreement with my own attorney
prior to signing it. In agreeing to sign this Agreement I have not relied on any
statements or explanations made by the Company, its agents or its attorneys,
other than those contained in this Agreement.

              Dated: 9/23/08   /s/ Jeffrey C. Mack                   Jeffrey C.
Mack    
 
                Wireless Ronin Technologies, Inc.    
 
           
 
  By   /s/ Gregory Barnum    
 
           
 
      Gregory Barnum    
 
      Lead Director    
 
      Wireless Ronin Technologies, Inc.    
 
                Dated: 10/1/08    

 